PALMORE, Judge
(dissenting).
As an original proposition I would have no dispute with the solution proposed in the latest plan. Perhaps this court erred in its first opinion by assuming an administrative function when it went so far as to lay out specifically what the school board must do instead of simply prohibiting the practices found to be illegal. However, I cannot help but feel that the plaintiffs, who were given to believe in 1956 that they had won their lawsuit, are now having it taken away from them. After six years it seems a little late for the court to tell them it didn’t mean what it said.
BIRD, J., joins in this dissent.